

117 HR 2224 IH: History and Tradition Protection Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2224IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Johnson of Louisiana (for himself, Mr. LaMalfa, Mr. Gaetz, Mr. Posey, Mr. Bacon, Mr. Chabot, Mr. Perry, Mr. Duncan, Mr. Norman, Mr. Weber of Texas, Mr. Babin, Mr. Grothman, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Revised Statutes of the United States to prevent the use of the legal system in a manner that extorts money from State and local governments, and the Federal Government, and inhibits such governments’ constitutional actions under the first, tenth, and fourteenth amendments.1.Short titleThis Act may be cited as the History and Tradition Protection Act of 2021.2.Limitations on certain lawsuits against State and local officials(a)Civil action for deprivation of rightsSection 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) is amended—(1)by inserting (a) before the first sentence; and(2)by adding at the end the following:(b)The remedies with respect to a claim under this section are limited to injunctive and declaratory relief where the deprivation consists of a violation of a prohibition in the Constitution against the establishment of religion, including, but not limited to, a violation resulting from—(1)any monument, memorial, statue, or other figure containing religious words, imagery, or symbolism;(2)a public building containing religious words, imagery, or symbolism;(3)the presence of religious words, imagery, or symbolism in the official seals and flags of the several States and the political subdivision thereof; or(4)religious expression in the context of the proceedings of any deliberative body or division of any State or deliberative body or division of the several States..(b)Attorney’s feesSection 722(b) of the Revised Statutes of the United States (42 U.S.C. 1988(b)) is amended by adding at the end the following: However, no fees shall be awarded under this subsection with respect to a claim described in subsection (b) of section nineteen hundred and seventy nine..3.Limitations on certain lawsuits against the United States and Federal officials(a)In generalNotwithstanding any other provision of law, a court shall not award reasonable fees and expenses of attorneys to the prevailing party on a claim of injury consisting of the violation of a prohibition in the Constitution against the establishment of religion brought against the United States or any agency or any official of the United States acting in his or her official capacity in any court having jurisdiction over such claim, and the remedies with respect to such a claim shall be limited to injunctive and declaratory relief.(b)DefinitionAs used in this section, the term a claim of injury consisting of the violation of a prohibition in the Constitution against the establishment of religion includes, but is not limited to, a claim of injury resulting from—(1)any monument, memorial, statue, or other figure containing religious words, imagery, or symbolism;(2)a Federal building containing religious words, imagery, or symbolism;(3)the presence of religious words, imagery, or symbolism in the official seal of the United States and in its currency and official Pledge; or(4)religious expression in the context of the proceedings of any deliberative body or division of the Legislative or Executive branches of the United States.4.Effective dateThis Act and the amendments made by this Act take effect on the date of the enactment of this Act and apply to any case that—(1)is pending on such date of enactment; or(2)is commenced on or after such date of enactment.